DETAILED ACTION
Status of the Claims
	Claims 5, 15, 17 and 23 are cancelled. Claims 1-4, 6-14, 16, 18-22 and 24-30 are pending in this application. Claims 1-4, 6-14, 16, 18-22 and 24-30 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from provisional applications #62365812 filed on 07/22/2016, #62399413 filed on 09/25/2016, #62474330 filed on 03/21/2017. The instant application is a continuation application of applications #15655924 filed on 07/21/2017, #16281235 filed on 02/21/2019, #16527633 filed on 07/31/2019, and #17322299 filed on 05/17/2021. 
Information Disclosure Statement
The information disclosure statements from 12/28/2022, 01/26/2022 and 02/07/2022 have been considered by the examiner.
Specification Amendment
	Applicant’s amendment to the specification on 1/25/2022 to delete paragraph 0051 is acknowledged and it is entered as it only deletes an unnecessary paragraph without adding new matter.
Objections Withdrawn
The objection over claim 11 is withdrawn per applicant’s amendment of correcting the minor informality. 
The objection over the lines being too close together is withdrawn per applicant’s amendment. 
Rejections Withdrawn
The USC 112(b) rejection over claim 13 is withdrawn per applicant’s amendment of deleting the parts of the claim that had raised the indefiniteness issue. 
The USC 102 rejection over claims 1-3, 7-9, 11, 13-14, 18-21, 23-27 and 30 under Allphin is withdrawn per applicant’s amendment of independent claim 1 by adding a weight ratio limitation for 
The USC 102 rejection over claims 1-3, 5, 7-11, 13-17, 19-20, 23-27 and 30 under Liang is withdrawn per applicant’s amendment of independent claim 1 by adding a weight ratio limitation for the hydrophobic compound and polymer.
The USC 103 rejection over claims 1, 4 and 22 under Allphin is withdrawn per applicant’s amendment of independent claim 1 by adding a weight ratio limitation for the hydrophobic compound and polymer and also limiting the hydrophobic compound to be selected from a group provided. 
The USC 103 rejection over claims 1 and 28-29 under Allphin and Rourke is withdrawn per Applicant’s amendment of independent claim 1 by adding a weight ratio limitation for the hydrophobic compound and polymer.
The USC 103 rejection over claims 1 and 11-12 under Allphin and Liang is withdrawn per Applicant’s amendment of independent claim 1 by adding a weight ratio limitation for the hydrophobic compound and polymer.
The USC 103 rejection over claims 1-2, 5-8, 16-17, 19, 23-25 and 28-30 under Flamel (Jefferies) and Legrand is withdrawn per Applicant’s amendment of independent claim 1 by adding the “the modified release formulation comprises from 1 to 15% of the viscosifying or suspending agent” limitation. 

Rejections Maintained – Modified as necessitated by Applicant’s amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 11, 13-14, 16, 18-22, 24-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Clark Allphin et al (US 20120076865 A1, publication date: 02/39/2012) (Hereinafter Allphin) and Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand). 
Regarding claims 1 and 7-8, Allphin teaches a controlled (modified) release dosage form comprising an immediate release formulation comprising GHB (gamma-hydroxybutryrate) and a controlled release formulation (modified release portion) comprising GHB, wherein at least once coating composition is applied over the controlled release formulation (claim 23). Allphin also teaches that the coating composition comprises at least one pore-former (claim 29) wherein said pore-former is methacrylic acid-methyl methacrylate copolymers (a polymer carrying free carboxylic groups) (para 54). 
Regarding claim 2, Allphin teaches that the controlled release formulation comprises at least one pharmaceutically active ingredient selected from GHB and pharmaceutically acceptable salts, hydrates, tautomers, solvates and complexes of GHB and the immediate release formulation comprises at least one pharmaceutically active ingredient selected from GHB and pharmaceutically acceptable salts, hydrates, tautomers, solvates and complexes of GHB (claim 23) wherein suitable salts of GHB include the calcium, lithium, potassium, sodium and magnesium salts (para 28). 
Regarding claims 3, 19 and 20, Allphin teaches that the controlled (modified) release component comprises sodium oxybate (Table 1A) and the immediate release portion also comprises sodium oxybate (example 3, para 81). 
Regarding claim 4, Allphin teaches “at least on drug included within the immediate release formulation comprises at least one drug selected from calcium, lithium, potassium, sodium and magnesium salts of GHB” (claim 8) and that the controlled (modified) components comprises “at least 
Regarding claim 9, Allphin teaches that the formulation also comprises a water soluble organic acid (claim 32) selected from citric acid or sorbitol (para 53). 
Regarding claim 11, Allphin teaches that the formulation also comprises an excipient selected from hydroxyethyl cellulose, sodium carboxymethyl cellulose, guar gum and sodium alginate (suspending or viscosity agents) (claim 25). 
Regarding claims 13-14, Allphin teaches that the formulation also comprises another excipient selected from magnesium stearate, calcium stearate, zinc stearate, stearic acid, and sodium stearyl fumarate (claim 26). 
Regarding claim 18, Allphin teaches “at least on drug included within the immediate release formulation comprises at least one drug selected from calcium, lithium, potassium, sodium and magnesium salts of GHB” (claim 8). 
Regarding claim 21, Allphin teaches that the controlled (modified) components comprises “at least one drug is selected from calcium, lithium, potassium, sodium and magnesium salts of GHB” (claim 3, example 12). Allphin allows one to use any of the recited salts in either immediate or modified portions of the formulation, thus one would pick different salts for each portion with a reasonable expectation of success based on the limited and clear instructions given in claims 3 and 8 of Allphin.
Regarding claim 22, Allphin teaches “wherein the immediate release formulation comprises at least one drug selected from GHB and pharmaceutically acceptable salts, hydrates, tautomers, solvates and complexes of GHB.” (claim 7). The “at least” language allows one to including more than one drug. Thus, Allphin allows one of ordinary skill in the art to have a combination of potassium, magnesium and calcium salts altogether through routine experimentation/optimization due to the limited list of salts provided.  

Regarding claim 26, Allphin teaches when the immediate release formulation is provided as an integrated IR component of a controlled release dosage form, the amount of drug included in the IR component may range from about 10% to 50% by weight of the total drug included in the integrated dosage form (para 68). This results in an immediate release portion and a modified release portion range to be from 10/90 to 50/50 which is within the instant range. 
Regarding claim 27, Allphin teaches in one such embodiment, the drug included in the IR component of an integrated dosage form may comprise about 40%, 45%, or 50% by weight of the total drug included in the unit dosage form (para 68). This results in an immediate release portion and a modified release portion range to be from 40/60 to 50/50 which is within the instant range.
Regarding claim 30, Allphin teaches a total dose of 6 g or 8 g of sodium oxybate (para 100).   
Regarding claim 1, Allphin teaches hydrogenated vegetable oil (para 44) but not as a coating. Allphin also teaches a hydrophobic compound (discussed above) but not selected from the list provided in instant claim 1.  Allphin also does not teach the hydrophobic compound to the polymer weight ratio to be from 0.4 to 4. 
Regarding claims 6 and 25, Allphin teaches hydrogenated vegetable oil (para 44) but not as a coating, thus does not teach hydrogenated vegetable oil to be 18% w/w of the modified release portion. 

Regarding claims 1 and 6, Legrand teaches a microparticulate system for the delayed and controlled release of active principles (AP) wherein the core of AP is coated with a film comprising a hydrophilic polymer A (Eudragit(R) L) (polymer carrying free carboxylic groups) and a hydrophobic compound B (vegetable wax, melting point=40-90° C.) (abstract). Legrand also teaches “It is possible to combine several galenical forms (immediate and/or delayed and/or prolonged release), containing one or more active principles, in these “multimicrocapsular” systems” (C3 lines 14-17) thus teaches a formulation with immediate and modified release portions. Regarding the instant limitation of the hydrophobic compound to the polymer weight ratio to be from 0.4 to 4, Legrand teaches “wherein the weight ratio B/A is between 0.5 and 1.5” (claim 1) wherein A is hydrophilic polymer A (Eudragit(R) L) (polymer carrying free carboxylic groups) (discussed above) and B is a hydrophobic compound B (vegetable wax, melting point=40-90° C.) (discussed above ) and that said hydrophobic compound B is specifically a hydrogenated vegetable oil (C8 line 40, C9 lines 25-32, claim 7, and example 3).
Regarding claim 6, Legrand teaches a microparticulate system for the delayed and controlled release of active principles (AP) wherein the core of AP is coated with a film comprising a hydrophilic polymer A (Eudragit(R) L) and a hydrophobic compound B (vegetable wax, melting point=40-90° C.) (abstract). Legrand teaches that said hydrophobic compound B is specifically a hydrogenated vegetable oil (C8 line 40, C9 lines 25-32, claim 7, and example 3). 
Regarding claim 25, Legrand teaches hydrogenated vegetable oil to be 10.5% (example 3, calculated by 105/1000). However, since Legrand also teaches the broad weight ratio B/A is between 0.5 and 1.5 (discussed above) and knowing Eudragit(L100) is 165 g (example 3), 180 g (18%) of hydrogenated vegetable oil falls within the 0.5-1.5 B/A range taught by Legrand. Thus, absent evidence of criticality, 18% of hydrogenated vegetable oil is prima facie obvious. 

It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Allphin and Legrand to achieve the instant invention. Legrand teaches a system ensuring that the AP is released with certainty by means of a dual mechanism of “time-dependent’ and “pH-dependent' release. To achieve this object, Legrand invention proposes a multimicrocapsular oral galenical form which is designed so as to guarantee therapeutic efficacy, and in which the release of the AP is governed by a dual release triggering mechanism that is “time-triggering and pH-triggering (abstract). Legrand advantageously provides a formulation where the AP to be bioabsorbed very early in the morning so as to assure therapeutic cover when the patient wakes up, without compelling him to wake up prematurely (C1 lines 43-46) which is a desirable feature for Allphin. Legrand discloses “it would be particularly advantageous to have a galenical form for the delayed and controlled release of the AP which made it possible to assure with certainty the release of the AP by means of a dual AP release triggering mechanism: “time-dependent release triggered after a controlled time m the stomach, without a change m pH, and “pH-dependent' release triggered by an increase in the pH when the galenical form enters the intestine. These two AP release triggering factors, in Succession, would give the galenical system a high degree of reliability in use. The release of the AP would thus be guaranteed after a preset latency period, even if the variation in pH did not intervene as a trigger, i.e. even if the galenical form did not pass from the stomach into the intestine” (C2 lines 13-26). Thus, one would be motivated to incorporate the teachings of Legrand into the teachings of Allphin with a reasonable expectation of successfully achieving a pharmaceutical product with superior release profile.  

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1 and 7-8 are provisionally rejected under the grounds of non-statutory double patenting as being unpatentable over 31-33 and 36 of copending Application No. 16/984,645 (reference application) in view of Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Clark Allphin et al (US 20120076865 A1, publication date: 02/39/2012). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant claims 1 and 7-8 is obviated by claims 31-33 and 36 of the reference application. Both claim sets disclose a formulation of gamma-hydroxybutyrate that has immediate and modified release components with hydrophobic compound and methacrylic acid copolymers. Regarding the instant limitation of the hydrophobic compound to the polymer weight ratio to be from 0.4 to 4, Legrand teaches “wherein the weight ratio B/A is between 0.5 and 1.5” (claim 1) wherein A is hydrophilic polymer A (Eudragit(R) L) (polymer carrying free carboxylic groups) (discussed above) and B is a hydrophobic compound B (vegetable wax, melting point=40-90° C.) (discussed above ) and that said hydrophobic compound B is specifically a hydrogenated vegetable oil (C8 line 40, C9 lines 25-32, claim 7, and example 3). Allphin teaches binders such as hydroxyethyl cellulose (para 44) which is by definition a viscosifying agent, at a concentration selected from “1%, 1.5%, 2%, 2.5%, 3%, 3.5%, 4%, 4.5%. 5%, 6%, 7%, 8%, 9%, and 10% by weight” (para 44).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of the reference application and the teachings of Legrand and Allphin and arrive at the instant invention. Motivations to incorporate Legrand and Allphin references are discussed elsewhere and won’t be repeated for the purposes of not being repetitive.  



Claims 1 and 7-8 are provisionally rejected under the grounds of non-statutory double patenting as being unpatentable over claim 15 of copending Application No. 17/156,053 (reference application) in view of Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Clark Allphin et al (US 20120076865 A1, publication date: 02/39/2012). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant claims 1 and 7-8 is obviated by claim 15 of the reference application. Both claim sets disclose a formulation of gamma-hydroxybutyrate that has immediate and modified release components with hydrophobic compound and methacrylic acid copolymers or other polymers with carboxylic acid groups. Legrand and Allphin teach as discussed above. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of the reference application and the teachings of Legrand and Allphin and arrive at the instant invention. Motivations to incorporate Legrand and Allphin references are discussed elsewhere and won’t be repeated for the purposes of not being repetitive.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 24 and 30 are provisionally rejected under the grounds of non-statutory double patenting as being unpatentable over claims 8 and 15 of copending Application No. 17/502,868 (reference application) in view of Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant claim 1 is obviated by claim 8 of the reference application in view of Legrand and Allphin whose teachings are discussed above. 
Instant claims 24 and 30 is obviated by claim 15 of the reference application. Both claim sets disclose a formulation of gamma-hydroxybutyrate that has immediate and modified release components with hydrophobic compound and methacrylic acid copolymers or other polymers with carboxylic acid groups.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of the reference application and the teachings of Legrand and Allphin and arrive at the instant invention. Motivations to incorporate Legrand and Allphin references are discussed elsewhere and won’t be repeated for the purposes of not being repetitive.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 16, and 24-30 are provisionally rejected under the grounds of non-statutory double patenting as being unpatentable over claims 13, 15, and 17-23 of copending Application No. 17/497,366 (reference application) in view of Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Clark Allphin et al (US 20120076865 A1, publication date: 02/39/2012). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant claim 1 is obviated by claim 13 of the reference application.
Instant claim 16 is obviated by claim 15 of the reference application. 

Instant claim 25 is obviated by claim 18 of the reference application. 
Instant claim 26 is obviated by claim 19 of the reference application.
Instant claim 27 is obviated by claim 20 of the reference application.
Instant claim 28 is obviated by claim 21 of the reference application.
Instant claim 29 is obviated by claim 22 of the reference application.
Instant claim 30 is obviated by claim 23 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of the reference application and the teachings of Legrand and Allphin and arrive at the instant invention. Motivations to incorporate Legrand and Allphin references are discussed elsewhere and won’t be repeated for the purposes of not being repetitive.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 24 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67, 69-70, 89 and 96 of copending Application No. 17/178117 (reference application) in view of Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Clark Allphin et al (US 20120076865 A1, publication date: 02/39/2012). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are obviated by the claims of ‘117.
Instant claim 1 is obviated by claims 67 and 69 of the reference application, in view of Legrand and Allphin whose teachings are discussed above. 
Instant claim 24 is obviated by claims 89 and 96 of the reference application. 
Instant claim 30 is obviated by claim 70 of the reference application. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-12, 16, and 23-30 10-12 in addition to claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9, 11, 13-15, 20, 22, 24, 30-32, 35, and 79 of U.S. Patent No. 10272062B2 (Hereinafter ‘062). Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding claim 1, ’062 teaches as discussed above. 
Instant claim 1 is provided by claim 1, 9, 71 and 78 of ‘062.
Instant claim 6 is provided by claim 8 of ‘062.
Instant claim 7 is provided by claim 2 of ‘062.
Instant claim 8 is provided by claim 8 of ‘062.
Instant claim 9 is provided by claim 79 of ‘062.
Instant claim 16 is obviated by claims 32 and 35 of ‘062.
Instant claim 24 is obviated by claim 30 of ‘062.
Instant claim 25 is obviated by claim 31 of ‘062.
Instant claim 26 is obviated by claim 13 of ‘062.
Instant claim 27 is obviated by claim 14 of ‘062.
Instant claims 28-29 are obviated by claim 15 of ‘062.
Instant claim 30 is obviated by claim 11 of ‘062.

Instant claim 11 is obviated by claim 79 of ‘062.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘062 and achieve the instant invention. The claims of ‘062 teach all the limitations of the instant invention, only differing by having additional Markush group elements. For example, instant claim 10 limits the acidifying agent to malic acid whereas ‘062 claim 80 recites “malic acid or tartaric acid”. Thus, one would achieve the instant invention using the ‘062 with a reasonable expectation of success. 

Claims 1, 6-15, 16-17, 23-24, 26, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 20, and 22 of U.S. Patent No. 10736866B2 (Hereinafter ‘866) in view of Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand).
Instant claims 1, 6-11, 16 and 26 are obviated by claims 1 and 8 of ‘866 in view of Legrand. 
Instant claim 12 is obviated by claim 22 of ‘866.
Instant claims 13-14 are obviated by claim 4 of ‘866.
Instant claims 24 and 30 are obviated by claim 20 of ‘866.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of ‘866 and the teachings of Legrand and arrive at the instant invention. Legrand teaches a microparticulate system for the delayed and controlled release of active principles (AP) wherein the core of AP is coated with a film comprising a hydrophilic polymer A (Eudragit(R) L) and a hydrophobic compound B (vegetable wax, melting point=40-90° C.) (abstract). Legrand teaches that said hydrophobic compound B is specifically a hydrogenated vegetable oil (C8 line 40, C9 lines 25-32, claim 7, and example 3). Legrand also teaches that the coat comprises methacrylic acid copolymers (claim 5). Legrand also teaches pH trigger of 6.8 (claim 10). Legrand also teaches that said polymer A .  

Claims 1, 6-8, 16 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11052061B2 (Hereinafter ‘061) in view of Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) Clark Allphin et al (US 20120076865 A1, publication date: 02/39/2012).
Instant claims 1, 6-8, 16 and 30 are obviated by claim 1 of ‘061 in view of Legrand and Allphin.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of ‘061 and the teachings of Legrand and arrive at the instant invention. Legrand teaches a microparticulate system for the delayed and controlled release of active principles (AP) wherein the core of AP is coated with a film comprising a hydrophilic polymer A (Eudragit(R) L) and a hydrophobic compound B (vegetable wax, melting point=40-90° C.) (abstract). Legrand teaches that said hydrophobic compound B is specifically a hydrogenated vegetable oil (C8 line 40, C9 lines 25-32, claim 7, and example 3). Legrand also teaches that the coat comprises methacrylic acid copolymers .  

Claims 1, 6-8, 16 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10973795B2 (Hereinafter ‘795) in view of Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Clark Allphin et al (US 20120076865 A1, publication date: 02/39/2012).
Instant claims 1, 6-8, 16 and 30 are obviated by claim 1 of ‘795 in view of Legrand and Allphin. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of ‘795 and the teachings of Legrand and arrive at the instant invention. Legrand teaches a microparticulate system for the delayed and controlled release of active principles (AP) wherein the core of AP is coated with a film comprising a hydrophilic polymer A (Eudragit(R) L) and a hydrophobic compound B (vegetable wax, melting point=40-90° C.) (abstract). Legrand teaches that said hydrophobic compound B is specifically a hydrogenated vegetable oil (C8 line 40, C9 lines 25-32, .  

Claims 1, 6-8, 16, 24 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11000498B2 (Hereinafter ‘498) in view of Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Clark Allphin et al (US 20120076865 A1, publication date: 02/39/2012).
Instant claims 1, 6-8, 16 and 24 are obviated by claim 1 of ‘498 in view of Legrand and Allphin.
Instant claim 30 is obviated by claim 4 of ‘498. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of ‘498 and the teachings of Legrand and arrive at the instant invention. Legrand teaches a microparticulate system for the delayed and controlled release of active principles (AP) wherein the core of AP is coated with a film comprising a hydrophilic polymer A (Eudragit(R) L) and 

New Rejections –as necessitated by Applicant’s amendments
Claims 10 and 28-29 in addition to claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark Allphin et al (US 20120076865 A1, publication date: 02/39/2012) (Hereinafter Allphin), Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Andrea Marie Rourke et al (US 20110111027 A1, publication date: 05/12/2011) (Hereinafter Rourke).
Regarding claims 1 and 9, Allphin and Legrand teach as discussed above.
Regarding claims 28-29, Allphin teaches modified release portion particle size range of 0-850 microns (Table 1C). The disclosed Allphin particle sizes of 250 and 400 microns.

Regarding claims 28-29, Allphin doesn’t specifically disclose a particle size range for the immediate release portion. 
Regarding claims 28-29, Legrand teaches that the active principle is deposited on a neutral core with a diameter of between 200 and 600 microns (claim 11).
Rourke teaches treating an individual afflicted with a condition treatable with gamma-hydroxybutyrate (GHB), the method comprising: administering an immediate release formulation for oral delivery of sodium oxybate (claim 36 of Rourke) wherein the condition is narcolepsy (claim 42 of Rourke).
Regarding claim 10, Rourke teaches that malic acid is used to adjust the pH of sodium oxybate (para 5). 
Regarding claims 28-29, Rourke immediate release sodium oxybate particle sizes of 180 and 250 microns (Table 4C). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Allphin, Legrand and Rourke to achieve the instant invention. Rourke provides the motivation of “overcoming challenges in preparing solid unit dosage forms that are designed for immediate release of the sodium oxybate into the gastrointestinal tract of the user” (para 5). One would be motivated to incorporate the teachings of Rourke into the teachings of Liang and Legrand with a reasonably expectation of successfully achieving a more clinically advantageous unit dosage form. 

Claims 1-2, 6-8, 16, 19, 24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Flamel (Flamel’s Drug Delivery Platforms, publication date: June 2015, date evidenced by “Jefferies” NPL) (Hereinafter Flamel), Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) . 
Regarding claim 1, Flamel teaches Micropump® Microparticles for Controlled/Modified Release (page 7) that are formulated as sachets (page 8) comprising sodium oxybate (GHB) that is administered as one single dose before bedtime (night) (page 9). Flamel also teaches modified release (page 7) for the micropump microparticles that are sodium oxybate.  Flamel also teaches “Micropump® sodium oxybate has been studied in 40 healthy volunteers” (page 9) which are interpreted as human subjects. Regarding the “wherein the formulation induces sleep for at least 6 consecutive hours” limitation, prior art device anticipates a claimed process if the device carries out the process during normal anticipation (MPEP 2112.02). There is no evidence that Flamel doesn’t induce 6 consecutive hours of sleep. On the contrary, the whole idea of single nightly dosing regimen is interpreted such that the subject’s sleep is not disrupted. Flamel also teaches mean blood concentration (μg/ml) at hours 7 and 8 similar to 4.5g nightly dose of Xyrem® (page 9) providing further evidence that Flamel composition is still in the blood stream at hours 7 and 8 suggesting that the subject is asleep for at least 8 consecutive hours as a result of the administration as well as gamma-hydroxybutyrate being released into the blood stream. Regarding the “wherein the particles of the modified release portion are coated with a coating” limitation, Flamel teaches “polymer coating” on top of the extended release drug (page 15). Flamel also teaches viscosifying ingredients (page 24). 
Regarding claim 19, Flamel teaches sodium oxybate (page 4) which is a sodium salt of gamma-hydroxybutyric acid which is the modified release component.
Regarding claim 24, Flamel teaches treatment of narcolepsy (page 9) which is interpreted as “reducing excessive daytime sleepiness, reducing the frequency of cataplectic attacks, or a combination thereof”.

Regarding claim 30, Flamel teaches 4.5 g and 6 g of sodium oxybate (page 9).
Regarding claim 1, Flamel teaches a technology named “Liquitime” wherein a “combination of immediate release and extended release kinetics possible” suggesting the use of both immediate and modified release portions in a formulation. However, Flamel doesn’t specifically teach an embodiment with both of the components being present for gamma-hydroxybutyrate. Additionally, even though Flamel teaches a coating comprising a polymer, it is silent on whether the polymer carries free carboxylic groups. Flamel also doesn’t teach a “a hydrophobic compound having a melting point equal or greater than 40 °C” component for the coat. Flamel also doesn’t teach a ratio for hydrophobic compound to the polymer. Flamel also doesn’t teach a concentration for viscosfying agent or suspending agent. 
Regarding claim 2, Flamel teaches sodium oxybate (page 4) which is a sodium salt of gamma-hydroxybutyric acid which is the modified release component but not for its immediate release portion. 
Regarding claim 6, Flamel doesn’t teach a hydrophobic compound.
Regarding claims 7-8, Flamel doesn’t disclose anything further than just “polymer” as discussed above.  
Regarding claim 16, Flamel doesn’t teach “the polymer carrying free carboxylic groups has a pH trigger from 5.5 to 6.97”. 
Regarding claim 1, Legrand teaches a microparticulate system for the delayed and controlled release of active principles (AP) wherein the core of AP is coated with a film comprising a hydrophilic polymer A (Eudragit(R) L) (polymer carrying free carboxylic groups) and a hydrophobic compound B (vegetable wax, melting point=40-90° C.) (abstract). Legrand also teaches “It is possible to combine 
Regarding claim 6, Legrand teaches that said hydrophobic compound B is specifically a hydrogenated vegetable oil (C8 line 40, C9 lines 25-32, claim 7, and example 3). 
Regarding claims 7-8, Legrand teaches that the coat comprises methacrylic acid copolymers (claim 5). 
Regarding claims 28-29, Legrand teaches that the active principle is deposited on a neutral core with a diameter of between 200 and 600 microns (claim 11) which could be for immediate as well as modified release portions (thus teaching overlapping range with instant claim 29 immediate release diameters). 
Regarding claim 16, Legrand also teaches pH trigger of 6.8 (claim 10). 
Regarding claim 17, Legrand also teaches that said polymer A (methacrylic acid copolymer) groups are ionized at neutral pH (claim 1). 
Regarding claim 1, Allphin also teaches binders such as hydroxyethyl cellulose (para 44) which is by definition a viscosifying agent, at a concentration selected from “1%, 1.5%, 2%, 2.5%, 3%, 3.5%, 4%, 4.5%. 5%, 6%, 7%, 8%, 9%, and 10% by weight” (para 44).
Regarding claim 2, Allphin teaches that the controlled release formulation comprises at least one pharmaceutically active ingredient selected from GHB and pharmaceutically acceptable salts, 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Flamel, Legrand and Allphin to achieve the instant invention. Legrand teaches a system ensuring that the AP is released with certainty by means of a dual mechanism of “time-dependent’ and “pH-dependent' release. To achieve this object, Legrand invention proposes a multimicrocapsular oral galenical form which is designed so as to guarantee therapeutic efficacy, and in which the release of the AP is governed by a dual release triggering mechanism that is “time-triggering and pH-triggering (abstract). Legrand advantageously provides a formulation where the AP to be bioabsorbed very early in the morning so as to assure therapeutic cover when the patient wakes up, without compelling him to wake up prematurely (C1 lines 43-46) which is a desirable feature for Allphin. Legrand discloses “it would be particularly advantageous to have a galenical form for the delayed and controlled release of the AP which made it possible to assure with certainty the release of the AP by means of a dual AP release triggering mechanism: “time-dependent release triggered after a controlled time m the stomach, without a change m pH, and “pH-dependent' release triggered by an increase in the pH when the galenical form enters the intestine. These two AP release triggering factors, in Succession, would give the galenical system a high degree of reliability in use. The release of the AP would thus be guaranteed after a preset latency period, even if the variation in pH did not intervene as a trigger, i.e. even if the galenical form did not pass from the stomach into the intestine” (C2 lines 13-26). Allphin provides motivation to include GHB in the immediate portion of the formulation as well as the modified portion. Allphin teaches “controlled release and immediate release formulations can be dosed together to a subject to provide quick onset of action, followed by maintenance of therapeutic levels of .  

Claim 12 in addition to claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark Allphin et al (US 20120076865 A1, publication date: 02/39/2012) (Hereinafter Allphin), Valérie Legrand et al (US8101209B2, date of patent: 01/24/2012) (Hereinafter Legrand) and Likan Liang et al (US 8598191 B2, publication date 12/03/2013) (Hereinafter Liang).
Regarding claim 1, Allphin and Legrand teach as discussed above. 
Regarding claim 12, Allphin teaches excipient hydroxyethyl cellulose (claim 25).
Regarding claim 12, Allphin doesn’t teach xanthan or carrageenan. 
Regarding claim 12, Liang teaches xanthan gum and carrageenan as excipients (C7 lines 3-5). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Allphin and Liang to achieve the instant invention. Legrand motivation is provided above. Liang provides the motivation for “a more convenient dosing regimen, an effective 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-16, 18-22 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is indefinite where the Applicant recites “wherein the hydrophobic compound having a melting point equal or greater than 40 °C and the polymer carrying free carboxylic groups are present in a weight ratio from 0.4 to 4”. It is not clear whether the 0.4 to 4 ratio is in regards to the hydrophobic compound to the polymer or alternatively the polymer to the hydrophobic compounds (or both). For the purposes of compact prosecution, the Examiner interprets this language as “wherein the hydrophobic compound having a melting point equal or greater than 40 °C to the polymer carrying free carboxylic groups are present in a weight ratio from 0.4 to 4”. 


Response to Arguments
Arguments against rejections that are withdrawn are now moot. 
Regarding the USC 103 rejection under Allphin and Legrand, the Applicant argues the following:
“The argument presented above regarding Allphin are hereby incorporated by reference. In addition, neither Allphin nor Legrand, whether considered alone or in combination teach a modified release portion comprising from 1 to 15% of viscosifying or suspending agent, as required by currently amended claim 1. 
Moreover, Legrand provides no teachings regarding gamma-hydroxybutyrate as an API, and this is key. Although Allphin uses gamma-hydroxybutryate as an API, there would have been no motivation to combine Allphin and Legrand because a skilled artisan would not want to use an API that acts as a strong base with the formulation of Legrand, because Legrand teaches that an methacrylic acid polymer coating would be dissolved with a pH increase (i.e., with a strong base). 
"In fact, delayed release forms are conventionally obtained by coating the AP with a layer of enteric polymer, for example the methacrylic acid/methyl methacrylate copolymer EUDRAGITO L. This type of enteric coating is known to have a reduced permeability under the acidic pH conditions of the stomach, and to dissolve when the pH increases to a value close to that prevailing in the small intestine, thereby releasing the AP. However, the intraindividual and interindividual variability of the gastric pH conditions and the gastric emptying time do not make it possible to ensure with certainty that the AP will be released after a given time." 
This teaching away is consistent with Liang. Because gamma-hydroxybutyrate is described by Liang as a "strong base which reacts with pH sensitive coating polymers, such as Eudragit L30-D55 for instance, weakening the coating layer and lowering the coating efficiency," the proposed combination would clearly be unsuitable for its intended purpose. Consequently, there is no reason to combine Allphin and Legrand, and one of skill in the art would know (based on [0005] of Liang), that gamma- hydroxybutyrate and pH sensitive coatings are unpredictable, and therefore do not provide a reasonable expectation of success”. 
“The incorporated by reference” arguments against Allphin recited by the Applicant are summarized as Allphin not teaching hydrogenated vegetable oils, as well as not teaching "wherein the coating comprises the hydrophobic compound and a polymer carrying free carboxylic groups are present in a weight ratio from 0.5 to 4". 
The above arguments are acknowledged but are not found persuasive. Contrary to Applicant’s claim, Allphin teaches viscosifying agents and concentrations within the instantly claimed range which is discussed above in the rejections. Applicant’s argument of GHB being a strong base and for this reason, one would not look to incorporate Legrand into Allphin is not found convincing. First, there is no evidence that GHB is a strong base in all cases. The pKa value of GHB is 4.72 which is indicative of being a weak base. Regardless, Legrand teaches APIs such as ibuprofen (C11 line 52) with a pKa of 4.43 indicating very similar properties. So both compounds seem to have similar base strength wherein both compounds primarily exist in the dissociated form in the environment. Moreover, there is no evidence that suggests the Legrand coating would not work with APIs such as GHB. The teaching that the Applicant refers to from Liang which is “For example, penetrated/diffused sodium gamma-hydroxybutyrate may act as a strong base which reacts with pH sensitive coating polymers, such as Eudragit L30-D55 for instance, weakening the coating layer and lowering the coating efficiency” is not evidence for teaching away. In fact, the same reference (Liang) suggests using Eudragit L polymers to be used as methacrylate-based coating materials to be used in GHB coating (C10 line 35). 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613